Order issued July 29, 2015




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-14-00051-CR
                      ________________________________________

                       JONATHAN DEMOND, CREWS, Appellant

                                             V.

                          THE STATE OF TEXAS, Appellee


                                        ORDER

                      Before Justices Francis, Lang-Miers, and Whitehill

       Based on the Court’s opinion of this date, we GRANT the December 1, 2014 motion of

Niles Illich for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove Niles Illich as counsel of record for appellant. We DIRECT the Clerk of the

Court to send a copy of this order and all future correspondence to Jonathan Demond Crews,

TDCJ No. 1908647, Lewis Unit, 777 FM 3497, Woodville, Texas, 75990.




                                                  /Molly Francis/
                                                  MOLLY FRANCIS
                                                  JUSTICE